IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUSTIN CREDICO, Civil No. 3:18-cv-465
Petitioner . (Judge Mariani)
V.

WARDEN, FCI-ALLENWOOD
MEDIUM,

Respondent
MEMORANDUM
l. Introduction
Petitioner Justin Credico (“Credico”), a former inmate confined at the Allenwood
Federal Correctional Institution in White Deer, Pennsylvania (“FCI-Allenwood’), filed a
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 ’ In the habeas petition,
Credico challenged his placement in the Special Housing Unit (“SHU”) pending a Special
Investigative Supervisor (“SIS”) investigation. (/d.). Credico requested a transfer to a
Residential Re-Entry Center (“RRC”) to serve the remainder of his prison sentence in

accordance with an incentive provision in the Second Chance Act of 2007.2 Additionally,

 

1 Qn April 5, 2019, Credico was released from the custody of the Bureau of Prisons (“BOP”) to
his home in Coatesville, Pennsylvania. (See Doc. 37; BOP Inmate Locator, available at:
https://www.bop.gov/inmateloc/#, providing that Credico, inmate number 71239-066, was released on April
5, 2019).

2 On April 9, 2008, the Second Chance Act of 2007, Pub.L. No. 110-199, Title Il, § 251, 122
Stat. 657, 697 (“Second Chance Act’), codified at 18 U.S.C. §§ 3621, 3624, went into effect. The Act
contains provisions designed to aid prisoners in their return to society outside of prison and increases the
Credico claimed that his underlying criminal judgment did not order him to work for the
Bureau of Prisons (“BOP”) and, thus, his placement in a RRC should not be denied based
on his refusal to work. (Doc. 4). Previously by Memorandum and Order dated February 4,
2019, the Court dismissed the habeas petition. (Docs. 33, 34).

Presently before the Court is Credico’s motion (Doc. 35) for reconsideration of this
Court’s February 1, 2019 Order. For the reasons set forth below, the Court will deny the
motion for reconsideration.

ll. Standard of Review

Motions to alter or amend a judgment under Federal Rule of Civil Procedure 59(e)
serve primarily to correct analytical errors in a prior decision of the court. See FED. R. CIV.
P. 59(e); United States v. Fiorelli, 337 F.3d 282, 287-88 (3d Cir. 2003). Under Rule 59(e),
“a judgment may be altered or amended if the party seeking reconsideration shows at least
one of the following grounds: (1) an intervening change in the controlling law; (2) the
availability of new evidence that was not available when the court granted the motion for
summary judgment; or (3) the need to correct a clear error of law or fact or to prevent
manifest injustice.” Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669,
677 (3d Cir. 1999). “A motion for reconsideration is not to be used as a means to reargue

matters already argued and disposed of . . . [nJor is it to be used to put forth additional

 

duration of pre-release placement in a RRC from six (6) to twelve (12) months. 18 U.S.C. § 3624(c)(1),
(c)(6)(C).
arguments which could have been made but which the party neglected to make before
judgment.” Waye v. First Citizen’s Nat. Bank, 846 F.Supp. 310, 314 (M.D. Pa. 1994)
(citation omitted). A motion for reconsideration is appropriate in instances where the court
has “... misunderstood a party, or has made a decision outside the adversarial issues
presented to the Court by the parties, or has made an error not of reasoning but of
apprehension.” Rohrbach v. AT&T Nassau Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa.
1995), vacated in part on other grounds on reconsideration 915 F. Supp. 712 (M.D. Pa.
1996), quoting Above the Belt, Inc. v. Me! Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D.
Va. 1983). Reconsideration of a judgment is an extraordinary remedy, and the court grants
such motions sparingly. D’Angio v. Borough of Nescopeck, 56 F.Supp.2d 502, 504 (M.D.
Pa. 1999).
Ill. Discussion

The Court previously dismissed Credico’s habeas petition based on his admitted
failure to exhaust administrative remedies, and because it was not ripe for resolution by the
Court. (See Docs. 33, 34). In the instant motion for reconsideration, Credico again
challenges the denial of his placement in a RRC and challenges the loss of good conduct
time. (See Docs. 35, 36). These challenges have been rendered moot by Credico’s April 5,
2019 release from BOP custody. Furthermore, Credico’s motion for reconsideration fails to

demonstrate that there has been an intervening change in the law, that there is newly
discovered evidence, or that there has been a clear error of law or manifest injustice
committed. His request for reconsideration is nothing more than an attempt to relitigate the
matters already considered and disposed of by this Court. The Court finds that its Order of
February 1, 2019 is not troubled by manifest errors of law or fact and Credico has not
presented anything new, which if previously presented, might have affected the Court's
decision. Consequently, the motion for reconsideration will be denied.

A separate Order shall issue.

  

ALAN Mie
Robert B. Marjani

United States District Judge

Date: May 2 / , 2019

 
